DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on May 18, 2022 is acknowledged.  The traversal is on the ground(s) that that constructing the interior wall from a metal was amended out which would preclude the use of plies.  This is not found persuasive because a mandrel is not required by the product of Group II and thus, the product of Group II can be made by a materially different process that doesn’t utilize mandrels such as a compression mold.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected product, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 18, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 13-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Douglas (PGPub 2020/0001971 with priority to June 29, 2018).
Regarding Claim 1, Douglas teaches a method of joining an interior wall and a composite channel together (Abstract), the method comprising: 
wrapping one or more first composite plies around a first end portion of a first mandrel (Fig. 10- bulkhead part 21b laid-up around mandrel 60 b; [0050]-[0052])); 
wrapping one or more second composite plies around a second end portion of a second mandrel (Fig. 10- bulkhead part 21b laid-up around mandrel 60 b; [0050]-[0052])); 
positioning the one or more first composite plies located on the first end portion of the first mandrel against the one or more second composite plies located on the second end portion of the second mandrel to create the interior wall (Figs. 12-14- mandrels positioned end to end; [0053]); 
inserting the first mandrel and the second mandrel into a passageway of a composite channel (Figs. 16-17- duct member 26 wrapped around mandrels 60a,b; [0054]), 
wherein the interior wall created by the one or more first composite plies and the one or more second composite plies creates a barrier to block a flow of fluid within the passageway of the composite channel ([0048]- bulkhead substantially prevents the flow of fluid between the two portions of the duct); 
placing a composite panel over an open section of the passageway of the composite channel to close off the passageway (Fig. 18- skin 46); 
attaching the composite panel to the composite channel [0055]; and 
attaching the interior wall created to an innermost surface defined by the passageway of the composite channel [0059].

Regarding Claim 2, Douglas further teaches removing the first mandrel from the passageway through a first open end of the composite channel; and removing the second mandrel from the passageway through a second open end of the composite channel ([0058]- After the parts are fully cured, the mandrels are removed from opposite ends of the duct).

Regarding Claim 3, Douglas further teaches the composite channel and the interior wall are both uncured when the first mandrel and the second mandrel are inserted into the passageway of the composite channel ([0027]- The duct walls and the bulkhead may be provided as un-cured parts and then cured in contact with each other to co-cure the bulkhead to the duct walls).

Regarding Claim 4, Douglas further teaches attaching the interior wall to the innermost surface of the composite channel by a co-curing process [0031].

Regarding Claim 5 and 8, Douglas further teaches the duct walls or the bulkhead may be provided as un-cured part and then cured in contact with the other (cured) part to co-bond the bulkhead to the duct walls [0028] thus meeting the instant limitations of the composite channel is cured and the interior wall is uncured when the first mandrel and the second mandrel are inserted into the passageway of the composite channel and the composite channel is uncured and the interior wall is cured when the first mandrel and the second mandrel are inserted into the passageway of the composite channel.

Regarding Claim 6 and 9, Douglas further teaches applying adhesive to an interface where the composite channel and the interior wall contact one another; and attaching the interior wall to the innermost surface of the composite channel by adhesive bonding ([0007]- matrix material acts as an adhesive).

Regarding Claim 7 and 10, Douglas further teaches creating a bond at an interface where the composite channel and the interior wall contact one another as the interior wall cures ([0028]- the duct walls or the bulkhead may be provided as un-cured part and then cured in contact with the other (cured) part to co-bond the bulkhead to the duct walls).

Regarding Claim 13, Douglas further teaches placing a radius filler material is placed around a space formed between an interface where the one or more first composite plies and the one or more second composite plies abut one another (Figs. 14-15- noodle 61; [0053]).

Regarding Claim 14, Douglas further teaches the first mandrel and the second mandrel are selected from the group comprising of: a rubber mandrel, an inflatable bladder, a composite mandrel, a metal mandrel, and fly-away tooling components [0051].

Regarding Claim 15, Douglas further teaches one or more wrap ply is disposed between the innermost surface of the passageway of the composite channel and either the one or more first composite plies or the one or more second composite plies ([0051]- multiple plies are laid-up on the mandrels).

Regarding Claim 16, Douglas further teaches prior to placing the composite panel over the open section of the passageway of the composite channel, folding a first end and a second end of the one or more wrap ply over either the first mandrel or the second mandrel (Fig. 10- showing bulkhead part 21b wrapped over the end of the mandrel).

Regarding Claim 17, Douglas teaches a method of joining an interior wall and a composite channel together (Abstract), the method comprising: 
wrapping one or more first composite plies around a first end portion of a first mandrel (Fig. 10- bulkhead part 21b laid-up around mandrel 60 b; [0050]-[0052])); 
positioning the one or more first composite plies located on the first end portion of the first mandrel against a second end portion of a second mandrel to create the interior wall (Figs. 12-14- mandrels positioned end to end; [0053]); 
inserting the first mandrel and the second mandrel into a passageway of a composite channel (Figs. 16-17- duct member 26 wrapped around mandrels 60a,b; [0054]), 
wherein the interior wall created by the one or more first composite plies and the one or more second composite plies creates a barrier to block a flow of fluid within the passageway of the composite channel ([0048]- bulkhead substantially prevents the flow of fluid between the two portions of the duct); 
placing a composite panel over an open section of the passageway of the composite channel to close off the passageway (Fig. 18- skin 46); 
attaching the composite panel to the composite channel [0055]; and 
attaching the interior wall created to an innermost surface defined by the passageway of the composite channel [0059].

Regarding Claim 18, , Douglas further teaches placing a radius filler material is placed around a space formed between an interface where the one or more first composite plies and the one or more second composite plies abut one another (Figs. 14-15- noodle 61; [0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (PGPub 2020/0001971 with priority to June 29, 2018) in view of Brook et al (PGPub 2015/0239570, cited in IDS).
Regarding Claim 11, Douglas does not appear to explicitly teach the composite channel and the interior wall are both cured when the first mandrel and the second mandrel are inserted into the passageway of a composite channel.
Brook teaches an alternative method of forming a stringer dam (Abstract) wherein the dam and stringer are preformed with a contoured guiding surface [0068] to prevent turbulence in the fuel flow which results in a reduced pressure drop across the vent dam and to improve fuel flow in the vent stringer in the fuel tank [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Douglas to include a preformed dam and stringer as taught by Brook with reasonable expectation of success to prevent turbulence in the fuel flow which results in a reduced pressure drop across the vent dam and to improve fuel flow in the vent stringer in the fuel tank [0020]. 

Regarding Claim 12, Brook further teaches applying adhesive to an interface where the composite channel and the interior wall contact one another; and attaching the interior wall to the innermost surface of the composite channel by adhesive bonding [0074].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        10/19/22
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748